                       M          tiniteti States: JBtsitrtct Court
                       for tJie ^otttljem ©lOtrirt of <!^eorgia
                                 ^abannati Btbisiton
              RICKY GREEN,


                   Plaintiff,

              V.                                             CV 418-210


              LT. BILLY CUNNINGHAM,

                   Defendant.


                                               ORDER


                   After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recoimnendation, dkt, no.

              15, to   which   no objections   have   been   filed.   Accordingly, the

              Report and Recommendation of the^Magistrate             Ige is ADOPTED as

              the opinion of the Court.

                   SO ORDERED this




                                                nOR/. LISA GODBEY WOOD, JUDGE
                                                UNITED STATES DISTRICT COURT
                                                  UTHERN     DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
